Judgment unanimously affirmed, with costs. Defendant’s voluntary dissolution in 1928, the failure to pay interest on the bonds, and the failure to call by lot for the retirement of a proportion of the bonds in 1930 and 1931, without explanation or proof of the present status of the defendant or of its ability ever to meet its obligations on these bonds, justify the finding that there were here such a voluntary affirmative act and deliberate omissions as rendered performance of its contractual obligation impossible, and that there was a complete repudiation and renunciation of its promise to pay. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.